Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following examiner’s amendment adds a period to the end of claim 4 to make it in proper form for issuance, and does not impact the scope of the claim.  Phone messages were left with Melissa J. El Menaouar on Feb 28, 2022 and Mar 2, 2022 for approval of the amendment, but no response was given.  

Claim 4, line 2, add a period “.” after “complexes”.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art is Takeda (Biomaterials, 2017; IDS filed 11/16/2020).  Although Takeda teaches a polyplex comprising a copolymer and a payload comprising plasmid DNA (a polynucleic acid) (Abstract; Results and Discussion), it fails to teach or fairly suggest the instant polyplex comprising a first copolymer that is poly(N,N’-bis(acryloyl)cystamine-poly(aminoalkyl)) as defined in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        



March 2, 2022